Citation Nr: 0315776	
Decision Date: 07/14/03    Archive Date: 07/22/03	

DOCKET NO.  91-42 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
July 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO), which, in pertinent part, denied the 
veteran entitlement to service connection for a seizure 
disorder.

In December 1997 the veteran appeared in Washington, D.C., 
and offered testimony in support of his claim before the 
undersigned Veterans Law Judge (formerly referred to as a 
Member of the Board).  The transcript of the veteran's 
testimony has been associated with his claims file.  

In a decision dated in January 2001, the Board upheld the RO 
determination denying the veteran entitlement to service 
connection for a seizure disorder.  The veteran appealed.  In 
February 2003 the United States Court of Appeals for Veterans 
Claims (Court) vacated the Board's decision and granted a 
joint motion for partial remand.  The appeal as to two other 
issues considered by the Board in January 2001 was dismissed.


REMAND

As noted in the joint motion for partial remand, there has 
been a significant change in the law during the pendency of 
the veteran's appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (hereinafter "the VCAA"), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law by 
the President.  This liberalizing law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The Act and its implementing regulations (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)-(d) 
(2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The Board in its January 2001 decision addressed VA's duty to 
assist pursuant to the provisions of the VCAA.  However, as 
noted in the joint motion for partial remand filed at the 
Court, in the instant case, VA did not specifically provide 
the veteran with notice of the allocation of the burdens of 
obtaining evidence necessary to substantiate his claim.  
Accordingly, and pursuant to the instructions contained in 
the joint motion for partial remand, the RO should inform the 
veteran and his representative of the notification provisions 
of the VCAA.  

Additionally the motion also required the Board to consider 
whether opinions as to the etiological cause of the veteran's 
seizure disorder rendered by VA examiners in 1998 and 1999 
were based on history given by the veteran or on a review of 
the medical records in the claims file.  The Board in January 
2001 noted in this regard that while the physicians offered 
the opinions that the veteran's seizure disorders were at 
least in part related to an in-service injury, the complete 
medical evidence in the veteran's file fail to show the onset 
of seizures of any type earlier than 1981 and subsequent to a 
1979 self-inflicted gunshot wound to the head.

The Board believes further VA examination of the veteran 
would be beneficial in resolving this matter.  Here the Board 
finds that clarification of the medical evidence in this case 
is essential for a proper appellate decision.  See 
Herrmann v. Brown, 8 Vet. App. 60 (1995).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
the claim for service connection for a 
seizure disorder.  The letter should also 
specifically inform the veteran and his 
representative of which portion of the 
evidence is to be provided by the veteran 
and which part, if any, the RO will 
attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should contact the veteran and 
request that he identify, by names, 
addresses, and approximate (beginning and 
ending) dates all VA and non-VA health 
care providers that have treated him 
since service for his seizure disorder.  
This request should specifically include 
medical records related to evaluation and 
treatment associated to a self-inflicted 
gunshot wound in the 1970's.  The aid of 
the veteran in securing these records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such record otherwise yields negative 
results, that fact should clearly be 
documented in the claims file and the 
veteran should be informed in writing.  

3.  The veteran should be afforded a VA 
neurological examination to determine 
whether it is at least as likely as not 
that the veteran's seizure disorder began 
or was caused, in total or in part, by a 
disease or injury in service.  The 
examiner should support his or her 
assessment by discussing medical 
principles as applied to specific medical 
evidence in this case.  The claims folder 
should be made available to the examiner 
and the examiner must be made aware that 
the record does not show that the veteran 
served in Vietnam.  The examiner should 
acknowledge his and/or her review of the 
veteran's claims folder to include the 
veteran's service medical records in the 
examination report.  All indicated 
studies should be performed and all 
clinical findings reported in detail.  
All examination findings along with the 
complete rationale for the opinions and 
conclusions reached should be set forth 
in the report.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) and complies with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record (and 
keeping in mind the dictates of the VCAA) 
the RO should again review the claims 
file and readjudicate the issue of 
service connection for a seizure disorder 
in light of the additional evidence.  

If the benefit sought on appeal remains denied following 
compliance with the VCAA, the veteran and his representative 
should be provided with a supplemental statement of the case.  
The appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




